Citation Nr: 0820553	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  02-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis 
(PTB).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from March 1956 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The veteran appeared at a video 
conference hearing before the undersigned Veterans Law Judge 
in July 2003.

When this case was previously before the Board, in May 2004, 
the Board reopened the claim for service connection for PTB 
on the basis of new and material evidence and remanded the 
claim for further development and consideration, to include 
obtaining a supplemental medical opinion as to whether PTB, 
which existed prior to active duty service, was aggravated as 
a result of such service.  38 C.F.R. § 3.156.  


FINDING OF FACT

The veteran had PTB when he began serving on active duty in 
the military, in March 1956, which was not permanently 
exacerbated during his service beyond its natural 
progression.


CONCLUSION OF LAW

The veteran's pre-existing PTB was not aggravated during 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the veteran dated in June 2004 
and April 2005.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him of the information and evidence not of record 
that was necessary to substantiate his service connection; 
(2) informing him of the information and evidence VA would 
obtain; (3) informing him of the information and evidence he 
was expected to provide; and (4) requesting that he submit 
any evidence in his possession pertaining to his claim.  See 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Keeping in mind the veteran's claim arose in this context of 
him trying to establish his underlying entitlement to service 
connection, the 38 U.S.C.A. § 5103(a) notice requirements 
apply to all five elements of his service-connection claim - 
including the downstream disability rating and effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Dingess notice was provided by the October 2007 
Supplemental Statement of the Case and the veteran has not 
submitted any additional evidence since that SSOC to require 
going back and readjudicating his claim in another SSOC.  
38 C.F.R. § 19.37; cf. Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (where after VA provides a content-compliant VCAA 
notice on all requisite notice elements, albeit in an 
untimely manner, and a claimant subsequently informs VA there 
is no further evidence to submit, the failure by the RO to 
conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication would be no 
different than the previous adjudication).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VCAA notice was provided after the initial unfavorable 
June 2001 AOJ decision.  However, inasmuch as this AOJ 
decision was with respect to whether new and material 
evidence had been submitted and the May 2004 decision of the 
Board determined that new and material evidence had been 
submitted and the claim was reopened, the Board finds that 
there was no prejudice to the veteran.  Moreover, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Here, after initially providing VCAA notice in June 2004, the 
RO readjudicated the claim in the October 2007 SSOC.  Thus, 
after providing the required notice, the RO reconsidered the 
claim - including addressing any additional evidence received 
in response to the notice.  Accordingly, the timing defect in 
the notice has been rectified.

As for the duty to assist, the RO obtained the veteran's 
service medical records, his relevant VA and private 
treatment records, and had him undergo VA medical 
examinations.  The veteran has submitted personal statements 
and private medical evidence.  Additionally, the Board is 
also satisfied as to compliance with its May 2004 remand 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Analysis

Service connection will be granted if it is shown the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Service incurrence will be presumed for tuberculosis if 
manifest to a degree of 10 percent or more within three years 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board is obligated, under 38 U.S.C.A. § 7104(d), to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. 
§ 3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

If, on the other hand, a pre-existing disability is noted 
upon entry into service, then the veteran cannot bring a 
claim for service connection for that disability, but he may 
bring a claim for service-connected aggravation of that 
disability.  In that case, § 1153 applies and the burden 
falls on him to establish aggravation.  See also 38 C.F.R. 
§ 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  38 C.F.R. 
§ 3.306(b).

Aggravation, however, may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Also, mere intermittent or temporary flare-ups during service 
of a pre-existing injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" - that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

The veteran claims that he did not have PTB prior to his 
period of active duty service and that his PTB is the result 
of being assigned to work as "a dishwasher in a galley of 
military from March 5 to the 20th, 1956."  He recalls being 
exposed to a hot and sweaty environment, fatigue, and lack of 
sleep which resulted in his diagnosis of PTB.  Alternatively, 
the veteran argues that his PTB should be considered as 
having been aggravated as a result of active duty service.  

The veteran's service medical records include a February 1956 
entrance examination report which reflects that X-ray 
examination of the chest was negative.  The veteran entered 
active service on March 1.

Service records also reflect that, on April 5, 1956, a 
routine chest X ray revealed a right apical infiltrate.  The 
veteran was hospitalized and treated for pulmonary 
tuberculosis which examiners determined existed prior to his 
entry on active duty.  Additionally, a July 1956 medical 
survey board specifically determined that the veteran's 
pulmonary tuberculosis was not aggravated during service.  He 
was referred to a physical evaluation board and separated 
from service in October 1956.

In November 1966, a VA examiner reviewed the chest X-ray 
films and reported that the chest X-ray taken for the 
veteran's February 1956 entrance examination showed "a 
slight linear and irregular density . . . in the right first 
anterior interspace, partially superimposed on the right 2nd 
rib anteriorly."  The impression was probable pulmonary 
tuberculosis, minimal, right, stability undetermined.

Post service treatment records include certificates and 
treatment reports from Marceliano Manibog, Jr., M.D. dated in 
February 2001, April 2002, June 2004; from Romulo Magat, 
M.D., dated in September 2001; and reports of chest X rays by 
Antonio Uson, M.D., dated in November 2001, March 2002, July 
2003, and June 2004.  The medical evidence suggests that the 
veteran currently has bilateral pulmonary tuberculosis.  

Upon VA examination in March 2001, chest X rays revealed 
residual scarring but sputum did not culture acid-fast 
bacilli.  The diagnosis was minimal pulmonary tuberculosis, 
inactive.  The examiner commented that it was "highly 
probable" that the veteran had "latent" pulmonary 
tuberculosis at the time of his February 1956 entrance 
examination, and that the latent tuberculosis became active 
"due to the rigors of training."  Thus, the examiner 
suggested that disability attributable to the veteran's 
pulmonary tuberculosis increased during service.  However, 
the examiner failed to provide an opinion as to whether the 
increase in disability due to PTB in service represented 
aggravation of the disease or whether it was due to the 
natural progress of the disease.  

Because the Board needed this additional information to 
fairly decide this case, the Board remanded the claim in May 
2004 for a supplemental opinion.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Accordingly, the veteran underwent another VA examination for 
pulmonary tuberculosis and mycobacterial diseases in August 
2007.  This examination report reflects that the examiner 
reviewed the veteran's medical history, to include his 
service and post service medical records.  Based upon such 
review of the evidence and examination of the veteran, the 
examiner concluded that the veteran has PTB residuals which 
were at least as likely as not already present prior to 
active service.  The examiner further concluded that it is 
less likely than not that active service increased or 
aggravated the veteran's PTB.  

The examiner explained that a review of the veteran's 
February 7, 1956, X-ray plate was initially read as negative; 
however, the X-ray showed infiltrates on the right upper 
lung.  There was progression of the infiltrates in a period 
of one month, based on his March 22, 1956, X-ray report.  The 
veteran's PPD (purified protein derivative) test and sputum 
AFB (Acid-Fast Bacillus) were positive, medication was given 
during hospitalization, and there was improvement and 
clearing of the lung infiltrates after treatment.  The 
examiner commented that the veteran enlisted a month prior to 
active duty but reported for duty only one and one half weeks 
before his hospitalization for PTB symptoms and diagnosis.  
Treatment was delayed but no other significant factors, 
except for his regular work duties were evident that could 
have aggravated his PTB.  The examiner concluded that the 
course of the disease in the absence of treatment was 
presented in this case which was similar to the usual course 
of PTB disease progression.  

Upon consideration of the foregoing, the Board concludes that 
the veteran had PTB which preexisted his active duty service 
starting in March 1956.  38 C.F.R. § 3.304(b).  However, the 
Board further finds that the evidence of record fails to 
indicate any increase in severity of PTB per the meaning of 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  Thus, the 
evidence fails to demonstrate a discernable increase in 
severity of his PTB upon discharge from active duty service 
in October 1956 and provides negative evidence against the 
claim.  Specifically, there is no indication that PTB 
permanently worsened and post-service treatment records 
provide evidence against such a finding.  Moreover, the 
competent medical evidence of record specifically concluded 
that it is less likely than not that active service increased 
or aggravated the veteran's PTB.  

The veteran's assertions, to include his written 
communications and hearing testimony, have been taken into 
account in adjudicating this claim; however, as a layman, he 
does not have the necessary medical training and/or expertise 
to give a probative opinion on the etiology of his PTB.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  He is competent to 
attest to symptoms he has personally experienced; however, he 
is not competent to provide a diagnosis or findings with 
respect to such symptoms.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); and Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claim, this doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTB is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


